      Case 2:12-cv-01600-MRH-LPL Document 123 Filed 02/05/19 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    THE UNITED STATES ex rel.              )            Civil Action No. 2:12-cv-01600
    FREEDOM UNLIMITED, INC.;               )
    NORTHSIDE COALITION FOR                )            Judge Mark R. Hornak
    FAIR HOUSING, INC.; THE HILL           )
    DISTRICT CONSENSUS GROUP,              )            Magistrate Judge Lisa Pupo Lenihan
    INC., and the FAIR HOUSING             )
    PARTNERSHIP OF GREATER                 )             ECF No. 105
    PITTSBURGH,                            )
                                           )
                         Plaintiffs,       )
                                           )
                    v.                     )
                                           )
    THE CITY OF PITTSBURGH,                )
    PENNSYLVANIA                           )
                                           )
                         Defendant.        )



    REPORT AND RECOMMENDATION ON DEFENDANT’S MOTION TO DIMISS

       For the reasons set forth below, it is respectfully recommended that the subject

Motion be denied without prejudice. Consideration of Defendant’s Motion would not

comport with the explicit direction for proceedings on remand issued in the Judgment and

Opinion of the Court of Appeals for the Third Circuit. See ECF No. 94, 94-1, 94-2 (March 28,

2018 Judgment, Correspondence and Opinion, respectively); United States ex rel. Freedom

Unlimited v. City of Pittsburgh, 728 F.App’x 101 (3d Cir. 2018).

       Currently pending before this Court is the Motion to Dismiss (ECF No. 105) filed by

Defendant the City of Pittsburgh (“City” or “Defendant”).1 The Motion requests that the




1
 As noted by the Court of Appeals, Plaintiffs “did not oppose dismissal of their claims
against Luke Ravenstahl, the former mayor of Pittsburgh.” ECF No. 94-2 at 3.
      Case 2:12-cv-01600-MRH-LPL Document 123 Filed 02/05/19 Page 2 of 5




claims filed against Defendant by Plaintiff’s Amended Complaint of May 22, 2014 (ECF No.

34), be dismissed in their entirety pursuant to Federal Rules of Civil Procedure 12(b)(6) for

failure to state a claim under the “materiality” standard announced in Universal Health

Services, Inc. v. United States ex rel. Escobar, 136 S.Ct. 1989 (2016) (“Escobar”). See ECF No.

105; see also Defendant’s Reply to Relators’ Response to Motion to Dismiss and the

Government’s Statement of Interest (“Defendant’s Reply”), ECF No. 122, at 9.2 Plaintiff

Relators (“Plaintiffs”) have filed a Response thereto (ECF No. 116), the United States has filed a

Statement of Interest (ECF No. 114) , and as noted Defendant has filed its Reply (ECF No. 122).

Thus, the motion is ripe for disposition.

       As summarized by the Court of Appeals, Plaintiffs “brought this action alleging on

behalf of the United States that since at least 2006, the City annually has submitted ‘false

certifications . . . of its compliance with [required] conditions’ to the United States

Department of Housing and Urban Development (‘HUD’) to secure funding from two of

HUD’s community development grant programs . . . .” ECF No. 94-2 at 3-4. More

particularly, the Amended Complaint alleges that the City violated the False Claims Act, 31

U.S.C. § 3729 (the “FCA”). The FCA makes it unlawful knowingly to submit a fraudulent

claim to the government. Plaintiffs’ false certification claims include Defendant’s

certifications with respect to fair housing analysis and redress, public/citizen participation,

and limitation of use of grant funds to their authorized purposes. See id. at 4-6; id. at 6

(noting Plaintiffs’ allegations that the City spent grant funds on expenses disallowed by

applicable federal regulations).


2
 The Court permitted filing of this Motion on Defendant’s request at the first Status
Conference following remand. See ECF No. 103 (Minute Entry of June 22, 2018) [“The
Court will allow Defendants to file a second Motion to Dismiss.”].
                                                2
      Case 2:12-cv-01600-MRH-LPL Document 123 Filed 02/05/19 Page 3 of 5




       The case was initially dismissed by this District Court’s Opinion and Order of March

31, 2018 (ECF No. 71, 72) (the “Opinion”), as subject to “the FCA’s public disclosure bar

because the City publicly disclosed the ‘allegations or transactions’ underlying those

claims.” ECF No. 94-2 at 6 (citing 31 U.S.C. § 3730(e)(4)); id. (“The FCA includes this

public disclosure bar because a relator should not be able to profit from a qui tam case that

it predicates on information developed by other parties.”). The Opinion further held that,

even if the City had committed all three categories of allegedly false certifications, no cause

of action would attach under the FCA, because such certifications addressed conditions of

program participation rather than payment, and only the latter could support recovery.

See id. at 6 (noting the District Court’s reliance on United States ex rel. Wilkins v. Universal

Health Group, Inc., 659 F.3d 295 (3d Cir. 2011)). Less than three months later, Escobar

“rejected the distinction between conditions” of participation in a federal program and

payment “in a determination of FCA liability” and established a “materiality” standard:

whether “compliance or non-compliance with a condition, whether of participation or

payment, would have been material to the government’s decision to make payment to the

defendant.” Id. at 7.3

       On appeal, the Third Circuit rejected and vacated dismissal and “remand[ed] the

case to the District Court to reconsider the public disclosure bar and, if the case survives

that review, to apply the newly adopted Escobar materiality standard.” Id. at 7-8. It went




3
 See also id. at 12 (explaining that Escobar clarified that the requirements with which a
defendant failed to comply need not have been “express ‘conditions of payment’ to trigger
FCA liability”); id. at 10 (“Escobar instructed courts making a materiality inquiry to
ascertain whether the matter at issue was capable of influencing the government’s
payment decision”) (citing 136 S.Ct. at 2002).
                                                3
      Case 2:12-cv-01600-MRH-LPL Document 123 Filed 02/05/19 Page 4 of 5




on to observe that “[t]he questions of whether there has been a ‘public disclosure’ within

the meaning of the FCA and whether a realtor qualifies as an ‘original source’ . . . are

matters of fact.” Id. at 8. The Court of Appeals noted Plaintiffs’ assertions of “independent

material knowledge” and direction observations of, e.g., certifications that were belied by

the City’s actions or inactions. And it concluded that it “must remand the case so that the

Court can reconsider whether the public disclosure bar precludes this action and, if not, to

decide the other issues. On the remand, the Court should consider the matter either on a

summary judgment proceeding or on a plenary basis.” Id. at 9. See also id. at 13 (directing

the District Court’s materiality inquiry to “the factors set forth in Escobar”, “if the case

survives the public disclosure hurdle on remand”). 4

        The Judgment of the Court of Appeals directs that “[i]n particular, the Court [on

remand] should consider the public disclosure issue on a full record on a summary

judgment proceeding or, if necessary, on a plenary basis, and if the case reaches that point,

reconsider the materiality issue on the Escobar standard.” ECF No. 94 at 2 (emphasis

added).5



4
 Compare ECF No. 106 at 3 n. 1 (asserting that “[t]he Third Circuit’s instructions on
remand, and this Court’s June 22, 2018 Order, have separated and tabled the public
disclosure issue for now.”); id. at n. 2 [”[I]f Relators somehow surpass the materiality
threshold . . ., the City is fully prepared to seek dismissal under the public disclosure bar; no
further discovery is needed.”).

5
 The Court of Appeals noted Plaintiffs’ factual allegations of false certifications that may be
material to the purpose of the grant programs and to federal payments made under them.
Nevertheless, it declined to address the District Court’s second ground for dismissal or the
Government’s request for clarification of the post-Escobar standard. See Brief for United
States as Amicus Curiae, 3d Cir. ECF No. 003112697656. Its holding, directing this Court to
consider questions of fact that may resolve the claims prior to reaching unsettled questions
of law, is both binding on this Court and consonant with prudential principles.


                                                4
        Case 2:12-cv-01600-MRH-LPL Document 123 Filed 02/05/19 Page 5 of 5




         Following careful consideration of the Opinion and Judgment on appeal, together with

the pleadings presently before the Court, the Report therefore respectfully recommends that, in

accordance with the law of the case,6 Defendant’s Motion to Dismiss be denied without

prejudice.

         It further recommends that, the parties having been permitted to conduct written

discovery on the issue of public disclosure approximately seven months ago,7 discovery be

concluded, with both parties’ full cooperation, within forty-five (45) days of the date of an Order

on this Report and Recommendation, and that a party then deeming a Motion for Summary

Judgment warranted file its motion—on public disclosure or public disclosure and materiality—

within an additional thirty (30) days.

         In accordance with the Magistrate Judge’s Act, 28 U.S.C. § 636(b)(1)(B) and (C), and

Local Rule of Court 72.D.2, the parties are allowed fourteen (14) days from the date of service to

file objections to this report and recommendation. Any party opposing the objections shall have

fourteen (14) days from the date of service of objections to respond thereto. Failure to file timely

objections will constitute a waiver of any appellate rights.

Dated: February 5, 2019                                        BY THE COURT:




                                                               _____________________________
                                                               LISA PUPO LENIHAN
                                                               United States Magistrate Judge
Cc: All counsel of record




6
 Fed. Practice & Procedure §4478 (noting trial court’s duty to adhere to the mandate of an
appellate court).

7
    ECF No. 103 (“The parties may begin written discovery on the issue of public disclosure.”).
                                                 5
